Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 13-25 are now pending and subsequently allowed.

Reasons for Allowance
	
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.
Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims. Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claims 13-25, when compared and contrasted with the prior art.  
More particularly, the instant invention (as set forth in independent claim 13, and also as set for in independent claims 21 & 23), provides for: “A tape-shaped magnetic recording medium comprising: a substrate; a base layer disposed on the substrate; and a magnetic layer disposed on the base layer, wherein on a surface of the magnetic layer, recesses having a depth of 20% or more of the average thickness of the magnetic layer are formed at a ratio of 20 or more and 200 or less per 1600 um2, on the surface of the magnetic layer, a logarithmic decay rate determined by a pendulum viscoelasticity test at a temperature of 100C or higher and 450C or lower is 0.025 or more and 0.035 or less, a difference between a maximum value of the logarithmic decay rate and a minimum value of the logarithmic decay rate is 0 or more and 0.020 or less, a squareness ratio of the tape-shaped magnetic recording medium in a perpendicular direction is 65% or more, the magnetic layer has an average thickness of 80 nm or less, and the tape-shaped magnetic recording medium has an average thickness of 5.6 um or less.”
Similarly, for claim 21: “A magnetic recording/reproducing device comprising: a feeding unit that can sequentially feed out a tape-shaped magnetic recording medium; a winding unit that can wind up the tape-shaped magnetic recording medium fed out from the feeding unit; and a magnetic head that can write information on the tape-shaped magnetic recording medium and can read out information from the tape-shaped magnetic recording medium while being in contact with the tape-shaped magnetic recording medium traveling from the feeding unit toward the winding unit, wherein the tape-shaped magnetic recording medium includes: a substrate; a base layer disposed on the substrate; and a magnetic layer disposed on the base layer, -7-Appln No.: 16/649,461 Response to Non-Final Office Action dated April 29, 2022on a surface of the magnetic layer, recesses having a depth of 20% or more of the average thickness of the magnetic layer are formed at a ratio of 20 or more and 200 or less per 1600 um2, on the surface of the magnetic layer, a logarithmic decay rate determined by a pendulum viscoelasticity test at a temperature of 100C or higher and 45°C or lower is 0.025 or more and 0.035 or less, a difference between a maximum value of the logarithmic decay rate and a minimum value of the logarithmic decay rate is 0 or more and 0.020 or less, a squareness ratio of the tape-shaped magnetic recording medium in a perpendicular direction is 65% or more, the magnetic layer has an average thickness of 80 nm or less, and the tape-shaped magnetic recording medium has an average thickness of 5.6 um or less.”
And claim 23: “A magnetic recording medium cartridge comprising: a tape-shaped magnetic recording medium; and a casing that houses the tape-shaped magnetic recording medium, wherein the tape-shaped magnetic recording medium includes: a substrate; a base layer disposed on the substrate; and a magnetic layer disposed on the base layer, in which on a surface of the magnetic layer, recesses having a depth of 20% or more of the average thickness of the magnetic layer are formed at a ratio of 20 or more and 200 or less per 1600 um2, -8-Appln No.: 16/649,461Response to Non-Final Office Action dated April 29, 2022on the surface of the magnetic layer, a logarithmic decay rate determined by a pendulum viscoelasticity test at a temperature of 100C or higher and 45°C or lower is 0.025 or more and 0.035 or less, a difference between a maximum value of the logarithmic decay rate and a minimum value of the logarithmic decay rate is 0 or more and 0.020 or less, a squareness ratio of the tape-shaped magnetic recording medium in a perpendicular direction is 65% or more, the magnetic layer has an average thickness of 80 nm or less, and the tape-shaped magnetic recording medium has an average thickness of 5.6 um or less.”
The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a tape-shaped magnetic recording medium or a magnetic recording/reproducing device/cartridge including the tape-shaped magnetic recording medium, as set forth, supra.  The closest prior art is considered to include USPGPUB 2010/0106673 to Parks which discloses a magnetic recording medium with a defined logarithmic decay rate; USPGPUB 2017/0053670 to Oyanagi et al. teaches a “pendulum viscoelasticity test on the surface on the magnetic layer side of the magnetic tape is less than or equal to 0.050”; and USPGPUB 2018/0240481 to Kasada et al. teaches both a “pendulum viscoelasticity test on the surface on the magnetic layer side of the magnetic tape is less than or equal to 0.050” and “squareness ratio is 0.65 to 0.90,” however, not all of the parameters and characteristics of the magnetic recording medium (tape) are set forth, as now set forth in the pending claims.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claims 13, 21 & 23.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claims 13, 21 & 23.
Moreover, since claims 14-20, 22, 24-25 depend from and further limit the allowable subject matter of independent claims 13, 21 & 23, respectively, they too are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
June 2, 2022